Citation Nr: 1414986	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-37 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 10 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Throughout the appeals period, the Veteran's service-connected diabetes mellitus has required insulin, restricted diet, and regulation of activities, without episodes of ketoacidosis or hypoglycemia requiring hospitalization or twice per month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA examination to determine the severity of his DM in July 2008.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected DM since he was last examined.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected DM is currently evaluated as 40 percent disabling under Diagnostic Code 7913.  He seeks a higher rating.

Under Diagnostic Code 7913, a 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  

A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The Court has held that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).

The Veteran has been granted separate evaluations of 10 percent for peripheral neuropathy of the right upper extremity (RUE) and 20 percent each for peripheral neuropathy of the right lower extremity (RLE) and left lower extremity (LLE).  He has not indicated any disagreement with these evaluations at any time.  Although the rating criteria allow the Board to take jurisdiction of diabetic complications as part of an increased rating for DM claim, the Board finds that such is not warranted in this case.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  As the RO has adjudicated the peripheral neuropathy claims and the Veteran has not appealed these determinations, the Board does not have jurisdiction over these issues and they will not be addressed herein.

In order for the Veteran's DM to warrant an increased rating, it must meet the criteria of at least a 60 percent rating.  Specifically, he must experience episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, in addition to his use of insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  The evidence fails to establish that the Veteran has been hospitalized one to two times per year for his DM or that he visits a diabetic care provider twice monthly.

The Veteran was examined for his DM in July 2008.  The examiner noted his use of insulin, restricted diet, and regulation of activities.  Under the section for medical history, he noted that the Veteran had had episodes of hypoglycemic reactions or ketoacidosis, but that these did not require hospitalization.  He also noted that the Veteran required one to three visits to a diabetic care provider per month.  The examiner further indicated that the Veteran had no complications relating to his service-connected DM other than his separately service-connected peripheral neuropathies, intermittent blurred vision without a diagnosis of visual impairment, and loss of sexual interest/drive without erectile dysfunction.

On its face, the July 2008 report would suggest that the Veteran had met the criteria for a 60 percent rating, i.e., experience episodes of ketoacidosis or hypoglycemic reactions requiring, on average, twice a month visits to a diabetic care provider.  However, on further scrutiny, the Board finds that this requirement has not been met.  

There are multiple VA and private treatment records related to the Veteran's DM.  These treatment records confirm the Veteran's use of insulin, recommended restricted diet and regulation of activities, and episodes of hypoglycemia and ketoacidosis.  However, the treatment records are negative for any indication that the Veteran's reported incidents of hypoglycemia and/or ketoacidosis have required hospitalization during the appeals period.  The only hospitalizations that the Veteran appears to have required due to his diabetes were in May 2007 and October 2007, prior to filing his claim for an increased rating in June 2008.  Additionally, the VA treatment records, although indicating that the Veteran utilized VA for his diabetic care, do not show twice monthly visits to a diabetic care provider.  Rather, the Veteran appears to visit his diabetic care provider less than once per month.  This contradicts the July 2008 VA examiner's statement that the Veteran required one to three visits to a diabetic care provider per month.  

In addition to the medical evidence, the Veteran has provided personal statements regarding his DM symptoms.  This lay evidence corroborates the symptoms noted by the VA examiner and VA healthcare providers, but does not provide evidence of DM-related hospitalizations or twice monthly visits to a diabetic care provider or recent episodes of ketoacidosis or hypoglycemic reactions.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 40 percent for his service-connected DM.  There is no evidence of one to two hospitalizations per year for episodes of hypoglycemia or ketoacidosis or twice monthly visits to a diabetic care provider.  The Veteran has not been hospitalized for his DM during the appeals period, nor has he seen his diabetic care provider twice per month.  Although the July 2008 VA examiner stated that the Veteran required one to three visits to a diabetic care provider per month, the remainder of the medical evidence, including VA treatment records does not indicate visits of that frequency.  As such, this statement from the VA examiner is not sufficient to grant an increased rating of 60 percent.

The Board acknowledges that VA treatment records indicate that the Veteran has experienced an increase in his HgA1c level.  There is no evidence or suggestion this shift represent as worsening of the Veteran's diabetes.  As indicated, in order for the Veteran to obtain a higher schedular rating of 60 percent, he would have to demonstrate episodes of ketoacidosis or hypoglycemia requiring hospitalization or twice monthly visits to a diabetic care provider.  The VA treatment records do not indicate either of these criteria has been met.  Moreover, as an increased rating requires a showing of such medical treatment, there is no new information that a VA examiner or new examination could provide.  The Board's review of the treatment records from the appeals period is sufficient to decide the claim.  As a new examination could not result in a higher disability rating, the Board finds that a remand to obtain a new VA examination is not warranted at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the endocrine system, but finds that they are inapplicable in this case.  38 C.F.R. § 4.119, Diagnostic Codes 7900-7919 (2013).  The Veteran is specifically service connected for DM.  Other diagnostic codes are not relevant and an increased rating cannot be granted under another diagnostic code.

Further, there is no evidence of any compensable complications, other than the Veteran's already compensated peripheral neuropathies.  Separate ratings may not be assigned for compensable complications under any other diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 40 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 40 percent for DM must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected DM.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 40 percent disability rating under Diagnostic Code 7913 specifically contemplate his use of insulin, restricted diet, and regulation of activities.  Note (1) of Diagnostic Code 7913 ensures consideration of any complications of DM, including his service-connected neuropathies.  Further, the Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  38 C.F.R. § 4.6 (2011).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's DM presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent for diabetes mellitus is denied.



REMAND

The Veteran's VA treatment records indicate multiple notations of lower extremity radicular symptoms, including sciatica.  See, e.g., VA treatment records, June 2008.  However, the February 2009 VA examiner did not fully address these findings or distinguish between any compensable radiculopathy symptomatology and the Veteran's already compensated bilateral lower extremity peripheral neuropathy symptomatology.  As the Veteran may receive a separate compensable rating for radicular symptoms that can be separated from his already compensated peripheral neuropathy symptoms, an opinion on the nature of his bilateral lower extremity diagnoses and symptoms is necessary to decide the low back claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Mountain Home VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his service-connected low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies and testing should be completed.  The examiner should specifically state whether the Veteran has any associated neurological impairments, including radiculopathy, that are separate from his already compensated DM-related bilateral lower extremity peripheral neuropathies.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim of entitlement to an increased rating for a low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


